United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Englewood Cliffs, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0506
Issued: July 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 16, 2021 appellant, through counsel, filed a timely appeal from a
September 16, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the September 16, 2020 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than six
percent permanent impairment of his left lower extremity for which he previously received
schedule award compensation.
FACTUAL HISTORY
This case has previously been before the Board on a different issue.4 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
OWCP accepted that on August 1, 2002 appellant, then a 54-year-old mail carrier,
sustained temporary aggravation of degenerative disc disease, lumbar disc displacement, and
spinal stenosis as a result of carrying bags while in the performance of duty. It paid him wageloss compensation on the daily, periodic, and supplemental rolls.
On March 9, 2016 appellant filed a claim for a schedule award (Form CA-7) and submitted
a December 15, 2015 medical report from Dr. Arthur Becan, an attending orthopedic surgeon, who
determined that appellant had 10 percent permanent impairment of the left lower extremity.
On April 11, 2016 OWCP routed Dr. Becan’s December 15, 2015 report, a statement of
accepted facts (SOAF), a series of questions, and the case file to Dr. Arnold T. Berman, a Boardcertified orthopedic surgeon serving as an OWCP district medical adviser (DMA), for review and
a determination of permanent impairment of appellant’s left lower extremity under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides),5 and his date of maximum medical improvement (MMI).
On May 15, 2016 the DMA, Dr. Berman, reviewed the findings in Dr. Becan’s
December 15, 2015 report. He utilized Proposed Table 2 of The Guides Newsletter, Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter),
to evaluate appellant’s permanent impairment. The DMA determined that he had two percent
permanent impairment of the left lower extremity.
OWCP, by decision dated July 1, 2016, granted appellant a schedule award for two percent
permanent impairment of the left lower extremity. The award ran for 5.76 weeks from
December 15, 2015 to January 24, 2016 and was based on the impairment rating of the DMA,
Dr. Berman.
On July 13, 2016 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on October 5, 2016.
By decision dated November 23, 2016, an OWCP hearing representative set aside the
July 1, 2016 decision and remanded the case to OWCP for further medical development regarding
additional permanent impairment of appellant’s left lower extremity. She instructed OWCP to
4

Docket No. 09-1566 (issued June 2, 2010).

5

A.M.A., Guides (6th ed. 2009).

2

obtain a supplemental report from the DMA, Dr. Berman, clarifying how he determined that the
examination findings reported by Dr. Becan established only mild sensory loss and the assignment
of severe sensory loss was incorrect.
On February 21, 2017 OWCP requested that the DMA, Dr. Berman, provide a
supplemental report, which addressed the concerns expressed by OWCP’s hearing representative
in her November 23, 2016 decision.
In a March 30, 2017 supplemental report, the DMA, Dr. Berman, advised that Dr. Becan’s
assignment of severe sensory deficit at the left L5 and S1 nerve roots was incorrect for several
reasons. Dr. Becan did not provide any information indicating that there was a severe sensory
deficit. Further, sensory testing was not consistent with the severe sensory deficit assigned by
Dr. Becan. Additionally, a November 1, 2012 electromyogram (EMG) did not indicate severe loss
specifically, left superficial peroneal sensory nerve was unremarkable. The DMA noted that
Dr. Becan’s finding regarding the L5 nerve root sensory loss was also incorrect. He concluded
that, based on these reasons, there was no change in his prior impairment rating.
By decision dated May 18, 2017, OWCP denied appellant’s claim for an additional
schedule award based on Dr. Berman’s March 30, 2017 report.
On May 23, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. A video hearing was held on
August 16, 2017.
In an October 26, 2017 decision, another OWCP hearing representative affirmed the
May 18, 2017 decision. He found that the opinion of the DMA, Dr. Berman, constituted the weight
of the medical opinion evidence.
On February 5, 2018 counsel requested reconsideration and submitted an October 20, 2017
report from Dr. Becan. Dr. Becan noted deficiencies in the reports of the DMA, Dr. Berman, and
restated his opinion that appellant had 10 percent permanent impairment of the left lower extremity
in accordance with the sixth edition of the A.M.A., Guides.
On April 19, 2018 OWCP determined that a conflict in the medical opinion evidence
existed between Dr. Becan and the DMA, Dr. Berman, and referred appellant for an impartial
medical examination in order to resolve the conflict. In a May 18, 2018 report, Dr. Stanley Soren,
a Board-certified orthopedic surgeon serving as an impartial medical examiner (IME), noted his
review of the SOAF and appellant’s medical records. He reported findings on physical
examination and diagnostic test results. Dr. Soren diagnosed degenerative lumbar disc disease
with disc herniation at L4-5 impinging on the thecal sac and left neural foramen and broad bulge
at L5-S1 with canal and foraminal stenosis, lumbar radiculopathy, and lumbosacral sprain/strain.
He determined that appellant had six percent permanent impairment of the left lower extremity in
accordance with the sixth edition of the A.M.A., Guides. Dr. Soren reported that appellant had
reached MMI as of the date of his impairment evaluation.
In an August 7, 2018 decision, OWCP modified the hearing representative’s October 26,
2017 decision, finding that the special weight of the medical opinion evidence was accorded to
Dr. Soren, the IME. It determined that appellant had an additional four percent permanent
impairment of the left lower extremity.
3

In a separate decision dated August 17, 2018, OWCP granted appellant an additional
schedule award for four percent permanent impairment of the left lower extremity. The period of
the award ran for 11.52 weeks from May 18 through August 6, 2018.
On August 28, 2018 counsel requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.
By decision dated November 28, 2018, another OWCP hearing representative, following a
preliminary review, set aside the August 17, 2018 decision, finding that Dr. Soren did not
constitute the special weight of the medical evidence as he did not utilize The Guides Newsletter
to determine left lower extremity permanent impairment. The hearing representative directed
OWCP to obtain a supplemental report from Dr. Soren providing an impairment rating in
accordance with The Guides Newsletter.
By letter dated December 12, 2018, OWCP requested that Dr. Soren provide an
impairment rating in accordance with the concerns expressed by the OWCP hearing representative
in the November 28, 2018 decision.
In a May 24, 2019 report, Dr. Soren referenced The Guides Newsletter and tables in the
A.M.A., Guides and again determined that appellant had four percent permanent impairment of
the left lower extremity.
OWCP, in a June 5, 2019 decision, denied appellant’s claim for an additional schedule
award. It accorded the weight of the special weight of the medical evidence to the May 24, 2019
supplemental report of Dr. Soren.
On June 13, 2019 counsel, on behalf of appellant, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
In a September 23, 2019 decision, another OWCP hearing representative set aside the
June 5, 2019 decision and remanded the case for additional development on the issue of permanent
impairment. She directed that a DMA review Dr. Soren’s May 24, 2019 report and indicate
whether Dr. Soren properly utilized The Guides Newsletter.
On September 24, 2019 OWCP requested that Dr. Michael M. Katz, a Board-certified
orthopedic surgeon serving as an OWCP DMA, review Dr. Soren’s May 18, 2018 and May 24,
2019 reports and Dr. Becan’s October 20, 2017 report and provide an opinion as to whether he
agreed with their findings. In an October 1, 2019 report, the DMA related that he was unable to
determine if Dr. Soren correctly utilized the methodology in The Guides Newsletter. He
recommended, given the complexity of this case, a new referee impairment evaluation be
performed.
OWCP, on November 8, 2019, referred appellant, together with a SOAF, the case record,
and a set of questions, to Dr. Alan Crystal, a Board-certified orthopedic surgeon, for an impartial
medical examination to determine the extent of permanent impairment to the left lower extremity.
In a December 5, 2019 report, Dr. Crystal reviewed the SOAF and medical record. He
noted that appellant had no complaints of radiculopathy, numbness, loss of sensation, weakness,
paresthesias, or gait problems. Dr. Crystal provided physical examination findings, which
included a depressed left patella reflex and no motor or sensory deficits in either lower extremity.
4

He noted that appellant’s decreased range of motion of the lumbar spine was no longer used to rate
impairment. Using Table 15-14 of the sixth edition of the A.M.A., Guides and Table 1 of The
Guides Newsletter, Dr. Crystal determined that appellant had zero percent permanent impairment
of each lower extremity because he had no motor deficit and normal sensation. He also determined
that, under Table 2 of The Guides Newsletter, appellant had a class 0 impairment for the lumbar
root level, which represented zero percent permanent impairment of his right and left lower
extremities. Dr. Crystal disagreed with Dr. Becan’s finding that appellant had severe sensory loss
in the left L5 and S1 root dermatome based on the medical record and his examination findings.
He also disagreed with Dr. Berman’s findings as he relied on the medical records whereas he had
the opportunity to examine appellant. Dr. Crystal advised that appellant reached MMI on
November 1, 2002, noting that back sprains heal within three months.
On February 5, 2020 OWCP routed Dr. Crystal’s December 5, 2019 report and the case
file to DMA, Dr. Katz, for review and a determination of permanent impairment of appellant’s left
lower extremity under the sixth edition of the A.M.A., Guides, and his date of MMI.
On February 7, 2020 Dr. Katz agreed with Dr. Crystal that appellant had zero percent left
lower extremity permanent impairment. He listed the date of MMI as December 5, 2019.
By decision dated February 27, 2020, OWCP continued to deny appellant’s claim for an
additional schedule award. It found that the reports of Dr. Crystal and the DMA, Dr. Katz,
represented the weight of the medical opinion evidence.
On March 5, 2020 counsel requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. A telephonic hearing was held on July 13, 2020.
In a September 16, 2020, a fifth OWCP hearing representative affirmed the February 27,
2020 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.8 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).9 The Board has approved the use
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (March 2017).

5

by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based impairment method of
evaluation utilizing the World Health Organization’s International Classification of Functioning,
Disability and Health.11 Under the sixth edition, for lower extremity impairments, the evaluator
identifies the impairment of the class of diagnosis (CDX), which is then adjusted by grade modifier
of functional history (GMFH), grade modifier of physical examination (GMPE), and the grade
modifier of clinical studies (GMCS).12 The net adjustment formula is (GMFH-CDX) + (GMPECDX) + (GMCS-CDX).13 The standards for evaluation of permanent impairment of an extremity
under the A.M.A., Guides are based on all factors that prevent a limb from functioning normally,
such as pain, sensory deficit, and loss of strength.14
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.15 However, a
schedule award is permissible where the employment-related spinal condition affects the upper
and/or lower extremities.16 The sixth edition of the A.M.A., Guides provides a specific
methodology for rating spinal nerve extremity impairment in The Guides Newsletter. It was
designed for situations where a particular jurisdiction, such as FECA, mandated ratings for
extremities and precluded ratings for the spine. The FECA-approved methodology is premised on
evidence of radiculopathy affecting the upper and/or lower extremities. The appropriate tables for
rating spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure
Manual.17
In addressing upper or lower extremity impairment due to peripheral or spinal nerve root
involvement, the sixth edition of the A.M.A., Guides and The Guides Newsletter require
identifying the impairment CDX, which is then adjusted by the GMFH and the GMCS. The
effective net adjustment formula is (GMFH-CDX) + (GMCS-CDX).18

10

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

11

A.M.A., Guides, page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
12

Id. at 493-556.

13

Id. at 521.

14

A.D., Docket No. 20-0553 (issued April 19, 2021); C.H., Docket No. 17-1065 (issued December 14, 2017); E.B.,
Docket No. 10-0670 (issued October 5, 2010); Robert V. Disalvatore, 54 ECAB 351 (2003); Tammy L. Meehan, 53
ECAB 229 (2001).
15

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see A.G., Docket No. 18-0815 (issued January 24, 2019);
Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).
16
See supra note 9 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5c(3)
(March 2017).
17

Id. at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

18

The Guides Newsletter; A.M.A., Guides 430.

6

Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”19 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an IME for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well-rationalized and based upon a proper factual background, must be given special weight. 20
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than six
percent permanent impairment of his left lower extremity for which he previously received
schedule award compensation.
OWCP properly declared a conflict in medical opinion based on the differing opinions
regarding the extent of appellant’s left lower extremity impairment. Appellant’s treating
physician, Dr. Becan, found 10 percent permanent impairment of the left lower extremity,
Dr. Berman, OWCP’s DMA, found two percent permanent impairment of the left lower extremity.
On remand from its July 1, 2016 decision granting appellant a schedule award for two percent
permanent impairment of the lower extremity, OWCP further developed the medical record and
denied appellant’s claim for an additional schedule award. It subsequently properly referred
appellant to Dr. Soren for an impartial medical examination and opinion on permanent impairment,
pursuant to 5 U.S.C. § 8123(a). In his May 18, 2018 report, Dr. Soren applied the FECA-approved
methodology for rating spinal nerve extremity impairment and correctly found that appellant had
six percent permanent impairment of the left lower extremity. OWCP, by decision dated August 7,
2018, modified an October 26, 2017 decision denying appellant’s claim for an additional schedule
award and granted him an additional four percent permanent impairment of the left lower extremity
based on Dr. Soren’s report. In its August 7, 2018 decision, OWCP found that he did not utilize
The Guides Newsletter to determine left lower extremity permanent impairment. It obtained a
supplemental report dated May 24, 2019 from Dr. Soren, who reiterated that appellant had an
additional four percent left lower extremity permanent impairment. Following the continued
denial of appellant’s claim for an increased schedule award on June 5, 2019 and subsequent
remand of this decision on September 23, 2019, the DMA, Dr. Katz, recommended that appellant
undergo a new impartial impairment evaluation because he could not determine whether Dr. Soren
properly utilized the rating methodology in The Guides Newsletter. On remand OWCP referred
appellant to Dr. Crystal for an impartial medical examination. In a December 5, 2019 report,
Dr. Crystal applied the FECA-approved methodology for rating spinal nerve extremity impairment
and properly found that appellant had zero percent permanent impairment of each lower extremity.
On February 7, 2020 the DMA, Dr. Katz, agreed with Dr. Crystal’s that appellant had zero percent
permanent impairment of each lower extremity.
As noted, when a case is referred to an IME for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual

19

5 U.S.C. § 8123(a).

20

L.L., Docket No. 19-0214 (issued May 23, 2019); D.M., Docket No. 18-0476 (issued November 26, 2018); R.H.,
59 ECAB 382 (2008); Raymond A. Fondots, 53 ECAB 637, 641 (2002).

7

background, must be given special weight.21 Dr. Crystal provided a well-reasoned report based
on a proper factual and medical history. Additionally, his report included detailed findings on
physical examination, provided a thorough review of the record, and provided medical rationale
supporting his opinion. Dr. Crystal properly referenced The Guides Newsletter and explained that
appellant had no sensory or motor deficits at the nerve root level during the December 5, 2019
examination. He indicated that, as appellant had normal examination findings, according to Table
1 and Proposed Table 2 of The Guides Newsletter, there would be no impairment given for motor
or sensory deficits of the lower extremities. As the IME, Dr. Crystal’s well-rationalized
December 5, 2019 opinion is entitled to special weight.22
The Board, therefore, finds that appellant has not met his burden of proof to establish
greater than six percent left lower extremity impairment for which he previously received schedule
award compensation.
On appeal counsel contends that appellant is entitled to an additional schedule award. As
discussed, however, the special weight of the medical evidence, as accorded to Dr. Crystal’s
opinion, establishes that appellant has no more than six percent permanent impairment of the left
lower extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than six
percent permanent impairment of his left lower extremity, for which he previously received
schedule award compensation.

21

Id.

22

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

